Citation Nr: 1010922	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, 
on a direct basis and as secondary to a service-connected 
disability.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for tendonitis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2008, the Veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript has been associated with the claims 
file.

In March 2009, the Board remanded the Veteran's service 
connection and increased rating claims for further 
evidentiary development.  His claims file has been returned 
to the Board for further appellate review.  

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Service Connection For A Back Disability

In March 2009, the Board remanded the Veteran's claim for 
service connection for a back disability to accord the agency 
of original jurisdiction an opportunity to provide a new 
examination.  Specifically, the report of the examination was 
to include a notation from the examiner that he/she had 
reviewed the claims file in conjunction with the evaluation 
as well as an opinion as to the etiology of any diagnosed 
back disability.

Following an April 2009 VA examination, the examiner 
diagnosed thoracolumbar spine strain and opined that it was 
"at least as likely as not that the patient's chronic back 
disability [wa]s aggravated by a service-connected right 
ankle tendinitis [sic] and right ankle and knee 
replacement."  The examiner explained that, "during these 
times when she went through right ankle surgeries and right 
knee surgeries her back pain became exaccerbated [sic]."

Unfortunately, the physician did not indicate, as required by 
the Board's March 2009 Remand, that she had reviewed the 
claims folder.  In fact, the examiner noted that the Veteran 
was "a poor historian . . . [who gave] some conflicting 
information . . . [and who was, thus,] difficult to follow at 
times."  Of importance in this regard is the fact that the 
claims folder contains a January 2006 VA outpatient treatment 
session report which includes a notation that the Veteran had 
reported having disc problems since a motor vehicle accident 
in 1978.  Significantly, the April 2009 VA examiner did not 
address this post-service injury to the Veteran's back.  

The Board acknowledges that, in a May 2009 statement, a VA 
physician who treats the Veteran for her knee and ankle 
problems and who performed recent surgery on her knee 
admitted that he does not render medical care to the Veteran 
for her back symptoms.  In any event, the doctor opined that 
"it has been . . . [his] experience that injuries and 
diseases of the knee and ankle frequently result in gait 
abnormalities that result in consequential back disability . 
. . [and that the Veteran] has had sufficient gait 
abnormalities to result in some measure of back disability."  

Indeed, in September 2003, the Veteran fell when her right 
knee gave out, injuring her hip and back.  Although a 
September 2003 computed tomography of the Veteran's lumbar 
spine showed a mild broad base disc bulge at L4-5, subsequent 
testing (including January 2004 magnetic resonance imaging) 
was negative, and a January 2004 VA examiner opined that the 
Veteran's disc bulge "had been relieved or reduced by 
phy[sical] therapy and the rest [that] she . . . [has] been . 
. . receiving."  

Thus, the record contains evidence of the Veteran's gait 
abnormalities resulting from her service-connected right 
ankle and right knee disabilities.  Significantly, however, 
the Board finds that the May 2009 VA doctor's opinion is too 
speculative to be probative for several reasons.  First, the 
physician did not specify the nature and extent of the 
Veteran's current back disability.  [Indeed, as noted herein, 
the doctor admitted that he does not treat the Veteran for 
his back symptoms.]  Second, the physician simply concluded 
that the Veteran's gait abnormalities have resulted in "some 
measure of back disability" (emphasis added).  Third, the 
examiner did not address the effect, if any, of the 1978 
post-service motor vehicle accident on the Veteran's current 
back condition.  Clarification of the effect of the Veteran's 
service-connected right ankle and right knee disabilities, on 
her back condition, is, therefore, necessary.  

Increased Rating For Right Ankle Tendonitis

At the time of the March 2009 Remand, the Board also granted 
the Veteran's claim of entitlement to a temporary total 
disability rating and extension of no longer than one year, 
pursuant to the provisions of 38 C.F.R. § 4.30, based on the 
need for convalescence from March 31, 2005 for service-
connected tendonitis of the right ankle.  A complete and 
thorough review of the claims folder indicates that the 
agency of original jurisdiction has not effectuated the 
Board's decision by promulgating an appropriate rating 
action.  Rather, the AMC included this issue in the September 
2009 supplemental statement of the case (SSOC) and, in that 
document, erroneously referenced the Board's March 2009 
remand of this temporary total rating issue.  A rating action 
in compliance with the Board's March; 2009 grant of this 
temporary total rating issue is necessary.  

Further, pursuant to the Board's March 2009 Remand, and in 
April 2009 in particular, the Veteran underwent a VA 
examination of her right ankle.  At that time, the Veteran 
reported that, in February 2009, she had undergone additional 
surgery on her right ankle.  

The most recent records of VA medical treatment that the 
Veteran has received and that are included in the claims 
folder are dated in December 2006.  Thus, records of right 
ankle treatment dated since December 2006 (and including the 
February 2009 operation) are not included in the claims 
folder.  

A remand of this increased rating issue is, therefore, 
necessary to accord the agency of original jurisdiction an 
opportunity to procure any such records that may be 
available.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  Also, 
in light of the need to obtain these additional medical 
records, the Board believes that the Veteran should be 
accorded another VA orthopedic examination to determine the 
current nature and extent of her service-connected right 
ankle tendonitis.  

Accordingly, the case is REMANDED for the following action:  

1.  Promulgate a rating decision 
effectuating the Board's March 2009 grant 
of a temporary total rating and extension 
of one year, pursuant to the provisions 
of 38 C.F.R. § 4.30, based on the need 
for convalescence from March 31, 2005, 
for the service-connected tendonitis of 
the right ankle.  

2.  Obtain copies of records of low back 
and right ankle treatment that the 
Veteran may have received at the 
Cleveland and Erie VA Medical Centers 
since December 2006-including records of 
the February 2009 surgery on the 
Veteran's right ankle.  Associate all 
such available records with the claims 
folder.  If any such reports are not 
available, that fact should be noted in 
the claims folder.  

3.  Then, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent and etiology of his low 
back condition and to determine the 
current nature and extent of his 
service-connected right ankle tendonitis.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

(a)  With regard to the Veteran's right 
ankle tendonitis, the examiner should 
provide the ranges of motion of this 
joint and should comment on the presence, 
or absence, of ankylosis.  Also, the 
examiner should discuss whether the 
Veteran's right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to 
the applicable service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his right ankle 
repeatedly over a period of time.  

(b)  For any back disability diagnosed on 
examination, the examiner should address 
the following:  

(i)	whether it is at least as 
likely as not, i.e., a 
50 percent probability or 
greater, that any such 
diagnosed disorder had its 
clinical onset in service or is 
otherwise related to active 
service; or 

(ii)	whether it is at least as 
likely as not, i.e., a 
50 percent probability or 
greater, that any such 
disability was caused, or 
aggravated, by the 
service-connected right ankle 
tendonitis or the 
service-connected right knee 
replacement.  

In answering these questions regarding 
the Veteran's back condition, the 
examiner should address the effect, if 
any, of the post-service 1978 motor 
vehicle accident on any current back 
disability that the Veteran may have.  

Complete rationale for all opinions 
should be provided.  

4.  Review the medical examination report 
to ensure that it complies with the 
directives of this Remand.  If the report 
is deficient in any manner, implement 
corrective procedures.  

5.  Following completion of the above, 
re-adjudicate the claims of entitlement 
to service connection for a back 
disability (on a direct basis and as 
secondary to a service-connected 
disability) and entitlement to a 
disability rating in excess of 
20 percent for tendonitis of the right 
ankle.  If the decisions remain adverse 
to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


